 

Case 1:12-cv-01511-CM Document 135 Filed 05/14/20 Page 1 of 2
Case 1:12-cv-01511-CM Document 133 Filed 04/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

— eee ee ee ee ee ae errr re x
SETH D. HARRIS, Acting Secretary of :
Labor, United States Department of
Labor,
PLAIMEee ; Civil Action No.

L2-CV=15TL.(CM) (GWG)
Ms
JOHN V. MCNAMEE, JR., KEVIN DUNPHY,
MANUEL FARINA, JOHN T. HALL, JOHN
HAMILTON, MICHELE SULLIVAN, JOHN
WALSH, EXHIBITION EMPLOYEES LOCAL : ORDER
829 I.A.T.S.E. PENSION PLAN, EXHIBITION
EMPLOYEES LOCAL 829 I.A.T.S.E. ANNUITY
FUND, and EXHIBITION EMPLOYEES LOCAL
829 I.A.T.S.E. VACATION FUND,

Defendants.

THIS MATTER having come before the Court on the
April 10, 2020 application of Judith P. Broach, Independent
Fiduciary of the Exhibition Employees Local 829 I.A.T.S.E.
Pension Plan (“the Pension Fund”) and the Exhibition Employees
Local 829 I.A.T.S.E. Annuity Fund (“the Annuity
Fund”) (collectively, “the Funds”), for fees for services
performed by the Independent Fiduciary and the law firm of
Stulberg & Walsh, LLP on behalf of the Funds from December 1,
2019 through February 29, 2020, and expenses incurred during
said period, and no opposition having been filed to the
application by any party to the above-captioned action, and the

Court having reviewed the application papers; it is hereby

 
Case 1:12-cv-01511-CM Document 135 Filed 05/14/20 Page 2 of 2
Case 1:12-cv-01511-CM Document 133 Filed 04/13/20 Page 2 of2

ORDERED, that the Independent Fiduciary and the law firm
Stulberg & Walsh, LLP shall be compensated for work performed
and expenses incurred in this matter during the months of
December 2019 through February 2020 as follows:

By the Pension Fund:

$6,345.90 to Stulberg & Walsh, LLP
$5,413.25 to the Independent Fiduciary

By the Annuity Fund:

$6,345.89 to Stulberg & Walsh, LLP

$2,699.25 to the Independent Fiduciary

se Lary 2020 by Wut

 

Colleen McMahon
United States District Judge

 
